DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 1 recites “…wherein the controller includes a sequencer…” however, no “sequencer” is disclosed in the specification.

Claim Interpretation
	Independent claims 1 and 5 are each directed plasma to a plasma processing apparatus and independent claim 10 is directed to a plasma processing system.  Claims 1 and 5 recite each recite “…controller configured to ….” language whereas claim 10 only recites a processor coupled with memory.  In view of paragraph [0058] of the specification the claimed processor and memory of claim 10 is interpreted as being equivalent to recitation of “a controller configured to …”.  Applicant is encouraged to use consistent controller configured to language throughout the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The last line of Claim 10 recites the limitation "the top surface of the mask".  There is insufficient antecedent basis for this limitation in the claim which can be remedied by amending the recitation in line 9 as follows: “…top surface of the mask …”
Claim  16 recites the limitation "… the plasma processing apparatus …".  There is insufficient antecedent basis for this limitation in the claim.  Claim 16 is dependent on claim 10 which is directed to a plasma processing system.

Regarding independent claims 1, 5, and 10, is not understood how the apparatus as claimed in independent claims 1, 5 and 10 would be capable of fulfilling the steps of the process that is controlled by claimed controllers.  In particular, the claims are directed to a plasma processing apparatus or system but the claimed apparatus does not have sufficient structure set forth to accomplish the process.  For example, the independent claims require the generation of a plasma yet the apparatus as claimed is not provided with sufficient structure in order to generate a plasma,  Additionally, independent claims 1, 5 and 10 require forming a precursor layer that is reactive with a species of the claimed plasma to form a protection layer, yet the apparatus as claimed does not include source of material that is capable of forming a precursor layer which is reactive with a plasma species to form a protective layer.   For example, in a step of forming a precursor layer, a controller may be configured to open a valve thereby allowing a gas to flow into the processing apparatus, but, if the requirement is to form a precursor layer, the gas that enters the process chamber must be a gas that is capable of forming the requisite precursor layer as opposed to, for example, an inert gas. Therefore, the claimed apparatus must comprise a source of material capable of forming a precursor layer.
Dependent claims are rejected as they do not remedy the indefiniteness of the independent from which they depend.

Response to Arguments
Applicant’s arguments pertaining to the prior art rejections under 102 and 103 have been fully considered and are persuasive.  The rejections based upon the prior art have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441. The examiner can normally be reached variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/Primary Examiner, Art Unit 1716